Exhibit 32.1 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Ellen J. Talles, President, Secretary and Treasurer of Sadhana Equity Investment, Inc. (the “Company”), hereby certify to my knowledge that: (1) The Company’s quarterly report on Form 10-QSB for the quarter ended September 30, 2007(the “Form 10-QSB”) fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934, as amended; and (2) The information contained in the Form 10-QSB fairly presents, in all material respects, the financial condition and results of operations of the Company. SADHANA EQUITY INVESTMENT, INC. (Registrant) DATE:November 14, 2007 By: /s/Ellen J. Talles Ellen J. Talles President, Secretary and Treasurer (Principal Accounting Officer)
